Citation Nr: 0216461	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  95-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  He died on March [redacted], 1993.  The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The appellant and her daughter, D. U., appeared 
before a Member of the Board at a hearing at the New York RO 
in January 1997.  In May 1997, the Board remanded the case 
for additional development.  Although D.U. was previously 
acting as representative, the appellant subsequently 
indicated that her daughter was no longer her representative.

In April 2001, the Board granted the appellant's request for 
another Travel Board hearing and remanded the case to the RO.  
In December 2001, the case was transferred to the Nashville, 
Tennessee RO due to the appellant's relocation.  The 
appellant and her daughter, B.B., appeared before another 
Member of the Board at a hearing at the Nashville RO in 
August 2002.  Because this appeal involves hearings held by 
two different Board Members, this appeal is decided by a 
panel of three Board Members.  See 38 U.S.C.A. §§ 7102(a), 
7107(c). 

The case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran died in March 1993.  The cause of death was 
certified as cardiopulmonary arrest due to coronary heart 
disease and hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral sensorineural hearing loss.

3.  The preponderance of the medical evidence does not 
establish that the veteran's service-connected bilateral 
hearing loss caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not contended that the veteran's 
hypertension or coronary heart disease was manifest during 
service or within one year of separation from service.  
Rather, she asserts that the veteran's service-connected 
bilateral hearing loss disability contributed substantially 
to the veteran's death. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2001).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2001).  Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2001).

The death certificate discloses that the veteran died in 
March 1993.  The cause of death was certified as 
cardiopulmonary arrest due to coronary heart disease and 
hypertension.  At the time of the veteran's death, service 
connection was in effect for bilateral sensorineural hearing 
loss.

The veteran's 1943 through 1945 service medical records are 
the earliest clinical evidence of record.  VA medical records 
dated May 1992 to March 1993 are the most recent clinical 
evidence of record.  In addition, the veteran's death 
certificate and medical opinions dated in 1993, 1994, 1997, 
and 1999 are of record. 

The veteran's service medical records do not reflect the 
diagnosis or treatment of hypertension or a cardiac disorder.  
Reports of VA examinations dated in December 1966 and August 
1990 are devoid of any evidence regarding hypertension or 
cardiac disorder.  Private medical records dated in December 
1989 from Dr. Del Rosario show treatment for benign prostatic 
hypertrophy and urinary retention.  VA medical records from 
May 1992 to March 1993 show diagnoses and treatment for 
hypertension and heart blockage.

In an April 1994 letter addressed to the veteran's daughter, 
a VA physician opined that although it is likely that the 
veteran's service-connected hearing loss and his death due to 
cardiac arrest were unrelated, there are two connections that 
might be entertained.  He stated that "it is possible that 
his cardiac arrest was related to a chronic state of stress 
related to his deafness.  Major disabilities, such as 
deafness, can certainly increase the overall stress one 
endures, and this might be cumulative over decades in your 
father's case.  It is also possible that his cardiac arrest 
might have been triggered by some acute stressful event 
related to his hearing impairment."  He also noted that "it 
is conceivable that both were related to a common underlying 
disorder, namely arteriosclerotic cardiovascular disease.  
This was in all likelihood the pathogenesis of this cardiac 
arrest, and hardening of the arteries also contributes to the 
progression of certain types of deafness."

In a July 1994 letter, Dr. W. F. Picinich, a chiropractor, 
stated that he treated the veteran from 1964 to 1984 for neck 
and low back pain due to his injuries incurred when jumping 
out of a plane during WWII.  According to Dr. Picinich, the 
whiplash caused by the parachute's sudden opening injured the 
veteran's neck in such a manner that he lost a good deal of 
hearing, a condition which deteriorated.  He stated that the 
veteran's inability to hear troubled him and caused extreme 
stress.  Dr. Picinich opined that the veteran's loss of 
hearing along with the neck and spine injuries were 
etiological factors in his hypertension, which contributed to 
his death. 

In a March 1997 affidavit, E. Goldsmith stated she was the 
secretary and office manager for her husband's chiropractic 
office and that her husband treated the veteran for over 30 
years.  Mrs. Goldsmith stated that she knew that the 
veteran's hearing loss caused him extreme stress, which 
caused him to develop hypertension.

In a March 1997 affidavit, the veteran's brother - who is 
also a chiropractor -- stated that the veteran's whiplash 
injury during service resulted in a major loss of hearing.  
He stated that the veteran's hearing loss caused the veteran 
great emotional distress, and that this hearing loss along 
with the neck and spinal injuries caused hypertension.  He 
stated that he treated the veteran for hypertension.

In an August 1997 statement, Dr. Picinich stated that he did 
not keep medical records of his treatment of the veteran and 
that his previous statement was based on his memory.  Mrs. 
Goldsmith also reported that she did not keep her deceased 
husband's medical treatment records.

In a June 1999 letter addressed to the RO, the VA physician 
reported that he had provided the veteran's daughter with a 
1994 letter discussing two "hypothetical (but unlikely) 
links" between the veteran's death and his hearing loss.  He 
further stated that it was his opinion, both then and now, 
that the veteran's hearing loss had little or nothing (less 
than 5 percent chance) to do with hastening the veteran's 
death or exacerbating his hypertension.

The appellant also submitted medical articles in support of 
the claim.  These articles discuss managing stress and 
hypertension.  These medical articles do not indicate that 
the veteran was subject of any of the studies.  There is no 
indication that these articles were submitted by doctors as 
the basis for their opinions.

In several statements and in testimony at January 1997 and 
August 2002 hearings, the appellant and her daughters 
indicated that the veteran suffered from significant hearing 
loss as a result of parachuting out of a plane in Europe in 
WWII.  They contend that the hearing loss caused him great 
stress, frustration, and embarrassment, and that his service-
connected hearing loss resulted in his development of 
hypertension and materially and substantially contributed to 
the cause of his death.  The Board has also considered 
statements of Mrs. Goldsmith, whose husband, a chiropractor, 
treated the veteran.  However, neither the claimant nor her 
daughters nor Mrs. Goldsmith are competent to offer medical 
opinion as to cause or etiology of the veteran's death, as 
there is no evidence of record that these people have 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

The record is devoid of any evidence or opinion that the 
veteran manifested hypertension or a cardiac disorder in 
service or within an applicable presumptive period following 
service.  Although statements from private chiropractors 
noted that the veteran was diagnosed and treated for 
hypertension between 1961 and 1984, the actual treatment 
records either were not made or are otherwise not available.  
Rather, the first diagnosis of hypertension of record was in 
VA medical records dated from May 1992 to March 1993; 
however, these records do not contain any discussion or 
opinion as to the etiology or progression of the veteran's 
hypertension.

In weighing the competent medical evidence of record, the 
Board finds the preponderance of the evidence to be against 
the claim.  In his April 1994 opinion, a VA physician stated 
that it was likely that the veteran's service-connected 
hearing loss and his cause of death were unrelated; 
nonetheless, he provided two connections that could be 
entertained.  In discussing these connections, he used terms 
such as "possible" and "conceivable."  Moreover, he later 
specifically stated that it was his opinion that the 
veteran's hearing loss had little or nothing to do with 
hastening his death or exacerbating his hypertension.

Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2001).  Moreover, CAVC, in a number of cases, has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence that merely indicates 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the claimed disorder or any such relationship); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

As the VA physician explained in his June 1999 statement, it 
was his opinion that a link was unlikely and that the 
examples provided were "hypothetical."  Thus, the Board 
concludes that the April 1994 VA physician's statements 
concerning possible connections between the veteran's hearing 
loss disability and his cause of death were speculative and 
nonspecific.  As such, they are not competent medical 
evidence of a nexus between the veteran's hearing loss and 
his cause of death.

Furthermore, the Board does not find the statements and 
opinions of the private chiropractors to be persuasive.  
While they opined that the veteran's stress due to his 
hearing loss disability caused his hypertension and reported 
that they provided the veteran chiropractic treatment for the 
hypertension, medical records documenting such treatment are 
not available.  In fact, Dr. Picinich stated that he did not 
keep treatment records for the veteran and relied on his 
memory to provide a statement pertaining to 20 years of 
treatment.  Additionally, it is not shown that these 
chiropractors are qualified to render a medical diagnosis or 
opinion concerning cardiovascular disorders.  There is 
nothing to indicate that either chiropractor received the 
necessary training and/or education to qualify him to make a 
competent medical opinion regarding the etiology of heart 
disabilities, to include the whether the veteran's hearing 
loss resulted in his development of hypertension.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997) (factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment). 

As the evidence of record establishes that it is unlikely 
that the veteran's death was proximately due to, resulted 
from, or was accelerated or aggravated by any of the 
veteran's service-connected disability, the preponderance of 
the evidence is against the claim, and the claim must be 
denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form, or completeness of the application.  In this case, the 
appellant has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate her 
claim by multiple supplemental statements of the case, Board 
remands, and letters.  In particular, a September 2001 letter 
and the April 2002 Supplemental statement of the case 
notified her of VA's responsibilities in obtaining evidence 
in connection with her claim and of her responsibilities.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, his VA 
clinical and examination records, and private medical records 
and letters.  VA attempted to obtain private chiropractic 
records from the veteran's brother and from Dr. Picinich and 
Dr. Goldsmith; however, VA was advised that treatment records 
were unavailable.  The appellant also reported that she had 
no other medical records to submit.  The appellant appeared 
at multiple hearings before Members of the Board and 
presented testimony in support of her claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the claimant has 
had ample notice of what might be required or helpful to her 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  In this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the claimant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   


ORDER

Service connection for the cause of the veteran's death is 
denied.



			
	MARY GALLAGHER	STEVEN L. COHN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

